DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-2, filed 10/06/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of 8/24/2021 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Williams on 12/22/2021.
The application has been amended as follows: 
The cancellation of claim 3.
Rewritten claim 8: The device of claim 4 wherein, in the expanded state, there are one or more adjacent pairs of the radially extending regions, and the one or more adjacent pairs a distance between the apices is between 0.7 mm and 4.5 mm.
Rewritten line 1 of claims 2, 5, 7, 9, 10, 13, and 14: The device of claim [[3]]4,…”.
Rewritten line 13 of claim 4: “an [[the]] occlusion device”.
Rewritten line 22 of claim 12: “an [[the]] occlusion device”.
Rewritten line 2 of claim 7: “[[a]] the total length”.
Rewritten lines 14 and 22 of claim 12: “a [[the]] longitudinal axis” and “the
Rewritten lines 10 and 23 of claim 19: “a [[the]] longitudinal axis” and “the [[a]] longitudinal axis”, respectively. 
Rewritten line 8 of claim 18 and line 16 of claim 19: “[[the]] a vascular lumen”
Rewritten claim 20: “wherein, in the expanded state, there are one or more adjacent pairs of the radially extending regions, and the one or more adjacent pairs…”

Allowable Subject Matter
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claims 4, 12, 18, and 19 the closest prior art is Hendriksen (2011/0301630), which discloses: (Figures: 1, 2, and 3a-3e) A(n) (implantable; used in claims 4 and 12) device (10) comprising a mesh structure with a plurality of radially extending regions (30, 32), each with its own apex for contacting the wall of the blood vessel. 
Regarding claims 2, 4-11, and 13-14, the prior art fails to disclose. 
With respect to claim 12, the prior art fails to disclose or make obvious, an implantable device, comprising a mesh structure including a plurality of radially extending regions wherein individual ones of the radially extending regions define a second angle that is between about 20-60 degrees less than the first angle. 
With respect to claims 16-18 and 20, the prior art fails to disclose or make obvious, an implantable device, comprising a mesh structure including a plurality of radially extending regions wherein each region contained an apex and wherein each of the apices has a thickness along a 
With respect to claim 19, the prior art fails to disclose or make obvious, an implantable device, comprising a mesh structure including a plurality of radially extending regions wherein in the partially expanded state, individual ones of the radially extending regions define a second angle relative to the longitudinal axis, and the second angle is between about 20-60 degrees less than the first angle. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771